Citation Nr: 0523844	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-14 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for post traumatic stress disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 50 percent for post traumatic stress disorder, and a total 
disability rating based on individual unemployability.  The 
veteran responded by filing a Notice of Disagreement received 
in January 2000, and was sent a June 2000 Statement of the 
Case.  He then filed a July 2000 VA Form 9, perfecting his 
appeal of these issues.  

During the course of this appeal, the veteran was awarded a 
increased rating, to 70 percent, for his post traumatic 
stress disorder.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's post traumatic stress disorder is 
characterized by nightmares, some social isolation, and a 
depressed mood; however, the veteran is without delusions or 
hallucinations, gross impairment of thought processes, or the 
inability to perform the activities of daily living.  

3.  The evidence does not demonstrate that the veteran's 
service-connected disability is of such severity as to 
preclude all forms of gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 70 percent for post traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).  

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a disability rating in excess of 70 percent 
for his post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran's post traumatic stress disorder is currently 
rated as 70 percent disabling under Diagnostic Code 9411, 
which in turn refers to the General Rating Formula for Mental 
Disorders.  Under this Formula, a 70 percent rating is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The veteran underwent VA psychiatric examination in June 
1997, at which time he reported social isolation, depression, 
suicidal thoughts, nightmares, and insomnia.  A recent 
suicide attempt in March 1997 was also reported.  A history 
of alcohol and drug abuse was noted.  He also had a distant 
history of arrest for domestic violence.  On objective 
evaluation he was extremely anxious, with a depressed mood.  
However, his speech was rapid, clear, and goal-directed.  His 
thought processes displayed some minor tangentiality, but 
were otherwise within normal limits.  He was not psychotic.  
He denied any current active suicidal plans, but continued to 
experience suicidal thoughts.  He did deny any homicidal 
thoughts or plans.  No gross cognitive abnormalities were 
observed.  Post traumatic stress disorder, with major 
depression and cocaine dependence, was diagnosed, and a 
Global Assessment of Functioning (GAF) score of 46 was 
assigned.  

The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 50-41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

The veteran next underwent VA psychiatric examination in 
September 1999, at which time he reported such symptoms as 
violent outbursts, depression, poor sleep, nightmares, and 
social isolation.  His history of substance abuse was also 
noted.  He had been twice divorced, and had 8 children, which 
whom he maintained contact.  

On objective examination he was alert and fully oriented, 
with a depressed mood.  His speech was fluent, with a normal 
rate and tone.  Attention, concentration, and memory, both 
short- and long-term, were all within normal limits.  No 
deficit in cognitive functioning was observed, but his 
judgment was mildly impaired.  Some passive suicidal thoughts 
were noted, with no recent attempts.  He also reported some 
homicidal thoughts, but no active plans.  He denied any 
hallucinations, and displayed no evidence of a thought 
disorder.  Post traumatic stress disorder was confirmed, and 
a GAF score of 70 was assigned based solely on the veteran's 
post traumatic stress disorder.  A GAF score of 61-70 is 
indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, he was 
considered incompetent to handle his financial benefits, due 
to his tendency to spend his VA benefits on cocaine.  His 
mother, with whom he resided, was made his fiduciary.  

The veteran was most recently examined in May 2004, at which 
time he stated he was maintaining his sobriety regarding drug 
and alcohol use.  He was last hospitalized for psychiatric 
treatment in 2001, and was no longer attending any group 
therapy.  However, he had recently experienced a stroke, 
which required hospitalization.  He continued to report poor 
sleep, nightmares, a depressed mood, anxiety, and social 
isolation.  

On objective examination he was adequately groomed and 
dressed.  His mood was depressed.  Occasional angry outbursts 
were reported by the veteran.  He denied any audio or visual 
hallucinations.  Passing suicidal and homicidal thoughts were 
also noted.  His insight and judgment were fair, and his 
speech was rapid, but he was able to converse in a normal 
fashion with the examiner.  No thought abnormalities were 
observed.  Post traumatic stress disorder, with moderate 
symptoms, was confirmed, and a GAF score of 60 was assigned.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (few friends, conflicts with peers or co-
workers).  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) (4th 
Ed.).  

The veteran has also received extensive VA medical treatment 
for his post traumatic stress disorder.  These records 
confirm the veteran's nightmares, occasional bouts of anger 
and hostility, and social isolation.  He was hospitalized on 
several occasions between 1997 and 2001 for treatment of 
suicidal thoughts and other psychiatric symptoms.  

As noted above, the criteria for the award of service 
connection for post traumatic stress disorder require total 
occupational and social impairment; however, such disability 
has not been demonstrated in the present case.  The veteran 
does not have gross impairment in his thought processes or 
communication, as he has been able to converse coherently and 
logically with VA examiners in June 1997, September 1999, and 
May 2004.  Likewise, his VA medical treatment records also 
reflect coherent and logical thoughts and speech.  At all 
times of record, he has been able to converse with VA 
personnel in an essentially normal manner.  He has also 
denied any persistent delusions or hallucinations, and has 
not displayed any recent grossly inappropriate behavior.  
While he does have a history of arrest for domestic violence, 
this incidence occurred many years ago and has been repeated 
since that time.  The veteran is also not a persistent danger 
to himself or others; while he had a suicide attempt in 1997, 
he has not had another since that time.  Additionally, while 
he has admitted to homicidal thoughts, he has not reported 
any recent plans.  At all times of record he has been alert 
and fully oriented, with the ability to live independently 
and perform the activities of daily living.  Finally, the 
veteran has not displayed any evidence of memory loss, 
cognitive dysfunction, or other thought processes impairment.  

During the course of this appeal, the veteran's GAF score has 
been no lower than 46, indicative of serious impairment, and 
has been as high as 70, indicative of only mild symptoms.  
Additionally, no examiner has indicated his post traumatic 
stress disorder is totally disabling.  Overall, the 
preponderance of the evidence is against a disability rating 
of 100 percent for the veteran's post traumatic stress 
disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required relatively few extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 70 percent for the veteran's 
post traumatic stress disorder.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Total disability rating based on individual unemployability

The veteran seeks a total disability rating based on 
individual unemployability.  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (2004).  In such 
an instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  If the 
applicable percentage standards set forth in 38 C.F.R. 
§ 4.16(a) are not met, an extra-schedular rating is for 
consideration where the veteran is otherwise unemployable due 
to service-connected disability.  38 C.F.R. § 4.16(b) (2004).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2004).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2004).  Factors to be 
considered will include the veteran's employment history, 
educational attainment, and vocational experience.  38 C.F.R. 
§ 4.16 (2004).  

Currently, the veteran has been granted service connection 
only for post traumatic stress disorder, with a 70 percent 
rating.  In this case, the veteran meets the regulatory 
requirements under 38 C.F.R. § 4.16(a) for the possible award 
of a total disability rating based on individual 
unemployability.  However, for the reasons to be noted below, 
the remainder of the criteria for the award of a total 
disability rating based on individual unemployability has not 
been met.  

In reaching a determination in this situation, the analysis 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993), was considered.  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2004).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In the 
present case, the veteran has offered only his own 
contentions that his service-connected disability alone 
precludes any gainful employment.  However, the veteran's lay 
assertions regarding medical diagnosis and/or opinion are not 
binding on the Board.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992);  see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The remaining 
evidence of record does not contain any opinion from a 
competent medical expert indicating the veteran's service-
connected post traumatic stress disorder precludes any and 
all forms of employment.  

In conclusion, no evidence of record, such as a medical 
opinion or repeat hospitalizations, suggests the veteran's 
service connected disabilities preclude all forms of 
substantially gainful employment.  The veteran has a high 
school education with some college coursework, and was able 
to maintain employment, albeit sporadically, for many years 
following service.  The veteran himself has presented no 
objective evidence indicating his case is unusual or 
exceptional, or otherwise outside the norm.  No evidence 
submitted by the veteran indicates a degree of impairment 
outside of that considered by the rating schedule and due 
solely to his service connected a disability which renders 
the veteran unemployable.  The nonservice connected 
disabilities clearly provide evidence against a finding that 
the veteran can not work because of PTSD. 

For these reasons, entitlement to a total disability rating 
based on individual unemployability is denied by the Board, 
and referral to the Director, Compensation and Pension 
Service, for an extraschedular evaluation under 38 C.F.R. § 
4.16(b) is not warranted. 


Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2000 Statement 
of the Case, the various Supplemental Statements of the Case, 
the Board's prior remands, and May 2001 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Philadelphia, PA, 
and Bay Pines, FL, and these records were obtained.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA psychiatric 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The Board has considered the Court holding in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), in which the Court held 
that 38 U.S.C.A. § 5103(a) requires VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal in December 
1999, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to December 1999.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to a disability rating in excess of 70 percent 
for post traumatic stress disorder is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


